Holmes, J.
I must dissent in that the majority opinion has unfortunately misinterpreted the facts as borne out by the record upon which the hearing officer originally made the determination as approved by the commission and affirmed by the court of appeals.
The Court of Appeals for Franklin County, in its decision denying relator’s requested writ of mandamus below, quite correctly pointed out that it was stated in State, ex rel. Allied Wheel Products, Inc., v. Indus. Comm. (1956), 166 Ohio St. 47, 50 [1 O.O.2d 190], that:
“* * * This court has held on many occasions that the determination of disputed factual situations as well as the interpretation of a specific safety requirement is within the final jurisdiction of the Industrial Commission. * * *”
Clearly, the administrative body which promulgates the specific safety requirements, and which body is knowledgeable of such requirements, should be the final authority on the application of those requirements unless their interpretation defies the constitutional requirement of specificity, denies equal *199protection of the laws, or unless there is no factual support for such an interpretation.
The specific safety requirement involved here, IC-5-10.04(A), requires the employer to furnish eye protection for “all employees engaged in the operations listed in IC-5-10.04(B) * * * [and] for any other employees required to work in the immediate area and who are exposed to the hazards of the operations listed.” It appears there is no question that the claimant was not an employee engaged in the operations listed in IC-5-10.04(B); however, the majority resorts to applying the duty by virtue of the latter part of such regulation which would require the protection for “any other employees required to work in the immediate area and who are exposed to the hazards of the operations listed.”
The regulation, as promulgated, would require that the employer provide eye protection not only for those who are the operators of the mechanical devices which might occasion the injury, but also for those employees who are required to work in the immediate area and within such required work status are exposed to the hazards of those operations.
Even though the hearing officer interpreted the regulation too narrowly by stating that the “requirement for safety glasses in IC-5-10 is for the operator only * * *,” she also stated correctly, according to the evidence, that “[t]he claimant was not the operator — merely a bystander.”
Here, it was stipulated by counsel that the file record of the Industrial Commission concerning this claim would constitute the evidence and record in this appeal.
Although, admittedly, the writer of this dissent is not an ardent fan of the “some evidence” rule as adopted by this court in workers’ compensation cases a number of years ago, here we find within the record more than “some evidence” to support the order of the Industrial Commission upon the issue of the claimed violation of the specific safety requirement.
The evidence, by way of the affidavit of Daniel Ebenchweller, claimant’s immediate supervisor in the press department of the employer company, specifically showed that the claimant’s duties “were that of a Press Line Maintainer, that is the fixing of the machines when they were broke down and the making of adjustments on the presses.” (Report of special investigator, Rudy S. Abrams.) Further, Ebenchweller stated in the affidavit that “when the occasion would arrive, the claimant would have to schedule himself to go to the Machinist Room [sic] to replace or repair parts that needed attention.” A later statement by a representative of the employer would seem to show that this meant that the claimant’s required procedure was to take such parts to the machinist for repairs.
Additionally, Ebenchweller, in the original report of the injury, answered in response to the question as to what the appellant was doing when injured that the appellant was “spectating.”
The majority opinion states that “* * * the record contains uncontroverted evidence which reveals that appellant was regularly required to *200work in the machinist’s room for purposes of repairing equipment.” This is not borne out by the record, not only as evidenced by the quoted statements of the affiant, but also based upon evidence to be found in a letter of Michael S. Klimko, manager of Industrial Relations for the employer company, to the Industrial Commission. Such letter stated as follows:
“On the day of his accident, the applicant left his home department without authorization from his Foreman, and went into the machine shop allegedly to show a trainee how to have some blades polished.
“The normal procedure is to leave the blades there and pick them up after a machinist has polished them. He stayed in the area while the machinist prepared to do the job.
“Safety glasses are provided by the Company and are required to be worn in the area.
“The machinist and also the trainee were wearing safety glasses at the time of the accident while the applicant did not put on safety glasses.”
Upon such evidence in the record, the hearing officer could reasonably conclude that the appellant was merely a bystander and not an employee who was required to work in the immediate area of the machinist’s room, as was James Williams, the machinist, to whom the appellant had taken the tool to be polished or ground.
In order for the appellant to prevail in this action seeking a writ of mandamus, it is incumbent upon him to show that there was no reasonable evidence which would support the commission’s findings and that appellant has a clear legal right to the remedy. It is my view that the appellant failed to sustain his burden in these regards. The evidence would reasonably show that the appellant went to the machine shop, where he was not regularly required to work, in order for the regular machinist to work upon a piece of equipment from one of the machines under the appellant’s control, and when the machinist activated a portable grinder it blew up, causing the appellant’s injuries.
I conclude that the portion of IC-5-10.04 in effect at that time does not cover the appellant since he neither worked in the machine shop, nor was he required to work in the immediate area as covered by the regulation.
Accordingly, I would hold that the Industrial Commission did not abuse its discretion in refusing to grant the appellant an additional award for the alleged violation of a specific safety requirement, and would affirm the court of appeals.